OSCN Found Document:RE: REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





RE: REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2014 OK 32Decided: 04/21/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 32, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 



RE: REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND 
REPORTERS
O R D E R
On February 25, 2013, this Court suspended the certificates of several 
certified shorthand reporters for failure to timely pay the 2014 annual renewal 
fee and/or to timely report the 2013 continuing education. See 2014 OK 9 (SCAD 2014-9). Since that 
time, a number of reporters have complied with those requirements and were 
reinstated automatically upon payment of the delinquent payment fee and/or the 
continuing education suspension fee. 
The State Board of Examiners of Certified Shorthand Reporters (Board) advises 
that the following certified shorthand reporters continue to be delinquent in 
the payment of 2014 annual renewal fees: 
Lainey Fergeson, CSR # 1934 Marc Nichols, CSR # 1945Shanna M. McKay, 
CSR # 1958Ashleigh M. Cawthon, CSR # 1965In addition, the Board advises that the following certified shorthand 
reporters continue to be delinquent in reporting the continuing education for 
calendar year 2013:
Kelly Jean Bryant, CSR # 1476 Lainey Ferguson, CSR # 1934Marc 
Nichols, CSR # 1945Shanna M. McKay, CSR # 1958Ashleigh M. Cawthon, CSR # 
1965Accordingly, the State Board of Examiners of Certified Shorthand Reporters 
recommends the certificates of the above-named certified shorthand reporters be 
revoked pursuant to Rules 20 and 23 of the Rules of the State Board of Examiners 
of Certified Shorthand Reporters. Okla. Stat. tit. 20, ch. 20, app.1 (2011).
IT IS THEREFORE ORDERED that the certificates authorizing the above-named 
shorthand reporters to engage in shorthand reporting in this state shall be and 
hereby are revoked.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 21st day of April, 
2014.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
Oklahoma Supreme Court Cases CiteNameLevel 2014 OK 9, IN RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERSCited